Title: To Alexander Hamilton from Charles Williamson, 23 May 1799
From: Williamson, Charles
To: Hamilton, Alexander


          
            Gen: Hamilton
            Sir.
            New York 23d May 1799
          
          I did myself the Honor of calling yesterday about two o Clock but from an unlucky inaccuracy of my watch, missed seeing you. That I may tresspass as little as possible on your time, I beg the liberty of being allowed to state to you the circumstances that gave rise to what had been stated by Mr. Wadsworth.
          Tho’ early attached to a military life, yet with the rank I held it appeared to me so inactive in time of profound peace, that in —83 I quitted it for more active pursuits but had I remain’d under the British Government I no doubt would have again resumed it at the breaking out of the present War. With the same feelings I could not see this country to whose fate I am bound both by Interest and gratitude likely to be engaged in a War, and remain a silent spectator—I only waited to see if the Army promised to be established on a respectable footing, and that the nature of the contest would admit of active service as to the respectability of the Army it was only necessary to see that it was to be organized under the direction of Gen. Hamilton, and I could not help expressing, “that if an active War should be the event, the great satisfaction I should feel in being permitted to join the Army under his command”—It was from expressing myself in this manner to Mr. Wadsworth and looking forward to some events that might justify my offer of service—that gave rise to his conversation with you and I have delay’d waiting on you in expectation that some intelligence from Europe would justify the application and make it appear as sincere as I now feel it—
          At my time of life and present pursuits I should be more anxious to hold some situation that would promise me a scope for active employment than extraordinary rank my sole reason to wish the latter would be to secure the former—To belong to the line of an Army when there must be many posts to garrison, might place me in a situation that would destroy the object I would have in view—but if in the arrangement of the Army such a Corps was accepted of as would be particularly fitted for active service, on every occasion it might expect to be employd, and it would be the business of the officer commanding such a Corps—to recommend such officers as he knows would be disposed to such service, and who would willingly follow him—Was in the formation of the Army such a measure to be adopted, it would be my greatest ambition to be employd. My situation in the back Country would enable me with more ease than most persons to procure men fitted for such service, and there are a number of young gentlemen who would do credit to any Army that I believe would follow me with pleasure—but I
          Such are my ideas on this subject, which I wished to communicate to you, and would be happy to wait on you any time that would be most convenient—the propriety of my making this offer at present, only arises from my distance, from the seat of Goverment when I return to the Gene— Country which will be in a few days, and I — now wish to place the business on such a — that if the opportunity should offer, and I —— worthy of the situation I may not be ——.
          I have the Honor to be, Sir with great resp— Your humbl. Sert. 
          
            Chas. Will—
          
        